        Case 2:19-cv-02087-EFB Document 6 Filed 04/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALFRED BROWN,                                    No. 2:19-cv-2087-EFB P
12                        Plaintiff,
13           v.                                        ORDER
14    S. DE JESUS,
15                        Defendant.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to file his amended complaint pursuant to the

19   court’s April 9, 2020 order.

20          Plaintiff’s request (ECF No. 5) is granted and plaintiff has 60 days from the date this order

21   is served to file his amended complaint.

22          So ordered.

23   Dated: April 27, 2020.

24

25

26

27

28
